CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 75 to the registration statement on Form N-1A (File No. 333-515) (Registration Statement) of our reports dated August 13, 2007 and August 10, 2007, relating to the financial statements and financial highlights appearing in the June 30, 2007 Annual Reports of Putnam Small Cap Growth Fund and Putnam International Growth and Income Fund, respectively, each a series of Putnam Funds Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP /s/ PriceWaterhouseCoopers LLP Boston, Massachusetts October 22, 2007
